Dismissed and Opinion Filed April 24, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01482-CV

      ELAINE SHEPPARD, AKA ELENI ELENA PAPAIOANNOU,
   INDIVIDUALLY AND DOING BUSINESS AS, XPERIENCE MUSIC,
                         Appellant
                            V.
                  DALLAS COUNTY, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-17-00564

                        MEMORANDUM OPINION
                  Before Justices Whitehill, Osborne, and Carlyle
                           Opinion by Justice Osborne
      Appellant’s brief is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by March 6, 2020. By postcards dated March

11, 2020 and April 10, 2020, we notified appellant the time for filing appellant’s

brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension

motion would result in the dismissal of this appeal. To date, appellant has not filed
a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE

191482F.P05




                                        –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

ELAINE SHEPPARD, AKA ELENI                 On Appeal from the 298th Judicial
ELENA PAPAIOANNOU,                         District Court, Dallas County, Texas
INDIVIDUALLY AND DOING                     Trial Court Cause No. TX-17-00564.
BUSINESS AS, XPERIENCE                     Opinion delivered by Justice
MUSIC, Appellant                           Osborne. Justices Whitehill and
                                           Carlyle participating.
No. 05-19-01482-CV         V.

DALLAS COUNTY, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee DALLAS COUNTY recover its costs of this
appeal, if any, from appellant ELAINE SHEPPARD, AKA ELENI ELENA
PAPAIOANNOU, INDIVIDUALLY AND DOING BUSINESS AS, XPERIENCE
MUSIC.


Judgment entered April 24, 2020




                                     –3–